 



23

Exhibit 10.1
Summary of Compensation Arrangements (or Amendments thereto)
of Named Executive Officers and Directors
Compensation Arrangements (or Amendments thereto) of those individuals
identified in the Company’s 2007 Proxy Statement (the “Proxy Statement) as the
Company’s Named Executive Offices (collectively, the “Named Executive
Officers”)*.
Base Salary:
     William R. Glass’s base salary for fiscal 2007 was set at $180,026 pursuant
to his employment agreement with Evans National Bank (filed as Exhibit 10.3 of
the Company’s Form 10-K for the fiscal year ended December 31, 1997 as filed on
March 30, 1998).
     Robert G. Miller’s base salary for fiscal 2007 is $206,000 pursuant to his
employment agreement with ENB Insurance Agency, Inc.(filed as Exhibit 10.1 to
the Company’s Current Report on Form 8-K filed with the Securities and Exchange
Commission on February 26, 2007).
In addition to base salaries, the Named Executive Officers are eligible to
receive options granted pursuant to the Company’s 1999 Stock Option and
Long-Term Incentive Plan, as amended.
Bonuses:
     As previously reported in the Proxy Statement, the Human Resource Committee
approved the following bonus payments to the Company’s Named Executive Officers
for performance in fiscal 2006:

         
James Tilley
  $ 19,550  
William R. Glass
  $ 15,425  
Robert G. Miller
  $ 100,000  
Mark Kasperczyk
  $ 1,416  

     James Tilley, former president and chief executive officer of the Company
and of Evans National Bank, resigned as president on December 1, 2006 and as
chief executive officer on April 30, 2007. Mark DeBacker, former treasurer of
the Company and principal financial officer of Evans National Bank resigned from
his positions effective August 17, 2006. Mark Kasperczyk, former vice president
of Evans National Bank resigned from his position effective February 9, 2007.
Compensation Arrangements for Non-Employee Directors
Per-meeting and any annual fee compensation arrangements for non-employee
directors have not changed in fiscal 2007 from fiscal 2006.

 